UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KIMBERLY GOTTLIEB, formerly known      
as Kimberly Akers,
                Plaintiff-Appellant,
                 v.
BOWL AMERICA, INCORPORATED; THE                 No. 03-1248
BOWL AMERICA, INCORPORATED
EMPLOYEES’ PROFIT SHARING PLAN;
THE BOWL AMERICA, INCORPORATED
1987 STOCK OWNERSHIP PLAN,
             Defendants-Appellees.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                         (CA-00-1342-A)

                      Argued: January 21, 2004

                      Decided: March 5, 2004

         Before WILKINS, Chief Judge, and NIEMEYER
                 and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Mary Ann Kelly, Fairfax, Virginia, for Appellant. Steven
David Stone, Alexandria, Virginia, Paul E. Parrish, HOLLAND &
KNIGHT, L.L.P., Tampa, Florida, for Appellees.
2                  GOTTLIEB v. BOWL AMERICA, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Kimberly Gottlieb (formerly Kimberly Akers) appeals district court
orders granting judgment to Bowl America, Inc. and two of its
employee benefit plans* on various claims arising out of Gottlieb’s
employment with Bowl America. Finding no error, we affirm.

                                  I.

   Gottlieb began working for Bowl America in 1976, and she was
promoted to manager of the company’s Dranesville, Virginia bowling
center in July 1996. In November 1996, Gottlieb injured her back at
work; she reaggravated that injury in December 1997. Between
December 1997 and August 1998, Gottlieb took extensive leave for
her medical condition, working a reduced schedule or not at all. In
August 1998, following an extended absence for surgery, Gottlieb
returned to work as manager of Bowl America’s Chantilly, Virginia
bowling center.

   In October 1998, Gottlieb reinjured her back and informed Bowl
America that she needed to take some time off. Bowl America
granted this request but informed Gottlieb’s attorney that the com-
pany would have to fill Gottlieb’s position at the Chantilly center.
However, Bowl America further informed Gottlieb’s attorney that
"[a]s soon as Ms. [Gottlieb] is able to return to work, we will be pre-
pared to meet with you to discuss an appropriate position and neces-
sary accommodations for your client." J.A. 584 85. Gottlieb
subsequently notified Bowl America that her doctor had authorized
her to return to work on October 26, but she requested permission to
take vacation time through November 8. Although Bowl America

   *We refer to Bowl America and the employee benefit plans collec-
tively as "Appellees."
                   GOTTLIEB v. BOWL AMERICA, INC.                     3
granted Gottlieb’s request and paid her for her vacation time, Gottlieb
never attempted to return to work at Bowl America. Gottlieb accepted
a position with another company soon after completing her vacation.

   Gottlieb subsequently filed this action alleging, inter alia, that
Bowl America (1) violated her rights under the Family and Medical
Leave Act of 1993 (FMLA), see 29 U.S.C.A. §§ 2601-54 (West 1999
& Supp. 2003); (2) discriminated against her in violation of the Amer-
icans with Disabilities Act of 1990 (ADA), see 42 U.S.C.A. § 12112
(West 1995); and (3) retaliated against her for reporting alleged sex-
ual harassment by her supervisor, in violation of Title VII of the Civil
Rights Act of 1964, see 42 U.S.C.A. § 2000e-3(a) (West 2003). Gott-
lieb later amended her complaint to allege violations of the Employee
Retirement Income Security Act of 1974 (ERISA), see 29 U.S.C.A.
§§ 1001-1461 (West 1999 & Supp. 2003), in connection with unpaid
benefits allegedly owed to her under Bowl America’s employee bene-
fit plans.

   The district court granted summary judgment to Bowl America on
Gottlieb’s FMLA, ADA, and Title VII claims. The court held that
Bowl America had met its obligations under the FMLA by allowing
Gottlieb to take the leave she requested and by restoring her to an
equivalent position upon her return to work in August 1998. Further,
the court determined that Gottlieb was not terminated following her
injury in October 1998 but instead abandoned her employment with
Bowl America. The court also rejected Gottlieb’s ADA claim because
Bowl America provided her with every accommodation she requested
and did not terminate her or otherwise discriminate against her.
Lastly, the district court rejected Gottlieb’s Title VII claim, finding
that there was no evidence that Bowl America retaliated against her
for complaining about sexual harassment by her supervisor.

   Following a bench trial on Gottlieb’s ERISA claims, the district
court entered judgment in favor of Appellees on Gottlieb’s claims
relating to lack of notice and breach of fiduciary duty, finding that
Appellees provided all required disclosures to Gottlieb and did not
breach any duty in responding to her claim for benefits. After staying
Gottlieb’s claim for unpaid benefits pending her exhaustion of admin-
istrative remedies, the district court granted summary judgment to
Appellees on that claim, concluding that Gottlieb was not entitled to
4                  GOTTLIEB v. BOWL AMERICA, INC.
benefits for the relevant years because she had not worked the mini-
mum number of hours required for eligibility.

                                  II.

   After reviewing the parties’ briefs and the applicable law, and hav-
ing had the benefit of oral argument, we conclude that the district
court correctly decided the issues before it. Accordingly, we affirm on
the reasoning of the district court. See Akers v. Bowl America, Inc.,
No. 00-1342-A (E.D. Va. June 12, 2001); Akers v. Bowl America,
Inc., No. 00-1342-A (E.D. Va. July 3, 2001); Akers v. Bowl America,
Inc., No. 00-1342-A (E.D. Va. Jan. 21, 2003).

                                                          AFFIRMED